By the Court,

Nelson, C. J.
The learned judge was right in granting a new trial. The purchase money of the boat constituted a debt for the recovery of which the vendor had his remedy by action, when it fell due. It was not necessary that a note or bond should have been given to preserve the debt; it existed and continued in full force, without such personal security. The mortgage was given as collateral security, and did not merge the demand. The one is the principal, the other the incident, and the latter can never merge the former.
New trial granted.